TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00414-CV


         In re Wendy Davis, Chrysta Castañeda, and Mary Jennings (M.J.) Hegar


                                  ORIGINAL PROCEEDING



                             DISSENTING OPINION


               I respectfully dissent because mandamus relief is not appropriate based on the

record before us.



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: August 19, 2020